[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Z.R., Slip Opinion No. 2015-Ohio-3306.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                          SLIP OPINION NO. 2015-OHIO-3306
                                        IN RE Z.R.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
           may be cited as In re Z.R., Slip Opinion No. 2015-Ohio-3306.]
Juvenile     courts—Procedure—The           venue     directives    contained      in   R.C.
        2151.27(A)(1) are not jurisdictional requirements—Improper venue does
        not deprive juvenile court of jurisdiction—Juvenile court did not err when
        it denied motion to dismiss for improper venue and instead determined
        that transfer was the appropriate measure.
    (No. 2014-0277—Submitted March 24, 2015—Decided August 20, 2015.)
               APPEAL from the Court of Appeals for Summit County,
                               No. 26860, 2014-Ohio-182.
                                _____________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we address whether the failure to establish proper
venue in a child-dependency complaint requires a juvenile court to dismiss the
complaint due to lack of jurisdiction. We hold that the statute and rule governing
                            SUPREME COURT OF OHIO




venue do not control the jurisdiction of a juvenile court and that a dismissal for
improper venue therefore cannot be entered on jurisdictional grounds.
                            RELEVANT BACKGROUND
       {¶ 2} L.R. is the biological mother of six children, including Z.R., her
youngest child. L.R.’s five older children were removed from her custody and
were adjudicated dependent and neglected on February 10, 2012, in the Summit
County Juvenile Court due to L.R.’s failure to provide adequate housing, food,
and clothing.
       {¶ 3} There is no evidence that L.R. has ever followed the case plan
established by Summit County Children Services (“SCCS”) to rectify the
conditions that led to the children’s removal and subsequent adjudication as
dependent and neglected. In fact, none of the objectives established in the case
plan for L.R.’s five older children were achieved. There is no evidence that L.R.
has regained custody of any of her children.
       {¶ 4} Between the winter of 2011 and August 2012, L.R. reported
numerous addresses to SCCS. SCCS was unable to verify any of those addresses.
According to SCCS, L.R.’s last known verified address was in Summit County,
but the agency believed that L.R. had been evicted from that residence. The final
entry in the siblings’ consolidated cases prior to the initiation of Z.R.’s case was
on August 7, 2012. At that point, L.R.’s place of residence was unknown. But by
the time of Z.R.’s birth, L.R. was reportedly staying with family members in
Cleveland.
       {¶ 5} On August 23, 2012, L.R. gave birth to Z.R. at University Hospitals
of Cleveland, in Cuyahoga County. L.R. had been evasive with SCCS about the
due date for Z.R.’s birth and her intended permanent residence, and the hospital
had already received a request by SCCS to be notified in the event that L.R. gave
birth at that location. On August 24, 2012, the hospital submitted a referral to
SCCS concerning Z.R.




                                         2
                                January Term, 2015




       {¶ 6} On the same day, SCCS filed a complaint in Summit County
Juvenile Court alleging that Z.R. was a dependent child due to the ongoing, open
cases involving L.R.’s other children and the fact that L.R. had not taken any
steps to address the issues that had led to the dependency and neglect
adjudications of her other children. L.R. filed a combined motion to transfer the
cases of Z.R.’s siblings to Cuyahoga County and to dismiss the complaint
regarding Z.R. for lack of jurisdiction. L.R. argued that because Z.R. was born in
Cuyahoga County and had no connections to Summit County, the Summit County
Juvenile Court did not have jurisdiction to entertain SCCS’s dependency
complaint.
       {¶ 7} On December 6, 2012, the Summit County Juvenile Court found
Z.R. to be a dependent child pursuant to R.C. 2151.04(C) and (D). With regard to
the motion to dismiss, the Summit County Juvenile Court ordered Z.R.’s case to
be transferred to Cuyahoga County Juvenile Court.
       {¶ 8} L.R. objected to the Summit County Juvenile Court’s adjudication,
arguing in part that venue was improper due to Z.R.’s lack of contacts with
Summit County. The Summit County Juvenile Court overruled L.R.’s objection.
The court noted that the prior attempt to transfer Z.R.’s case had been rejected by
the Cuyahoga County Juvenile Court, and it ordered that a second attempt to
transfer the case would be made once L.R. verified her residency in Cuyahoga
County.
       {¶ 9} L.R. appealed the juvenile court’s adjudication of dependency to the
Ninth District Court of Appeals, raising six assignments of error. The appellate
court sustained L.R.’s first assignment of error, which asserted that the trial court
erred by failing to dismiss the complaint when it was filed in an improper venue.
       {¶ 10} The appellate court looked to Juv.R. 10 and R.C. 2151.27, which
provide that a dependency complaint may be filed in the county where the child
resides or where the dependency occurred.          The court agreed with L.R.’s




                                         3
                             SUPREME COURT OF OHIO




contention that Z.R.’s residence and alleged dependency occurred solely in
Cuyahoga County, and it held that SCCS had failed to establish proper venue in
the Summit County Juvenile Court.
       {¶ 11} The appellate court then reasoned that a complaint that fails to
comply with the venue requirements of Juv.R. 10 and R.C. 2151.27 must be
dismissed upon a timely motion.        It acknowledged that the Summit County
Juvenile Court had jurisdiction over the subject matter of the case, but it
maintained that improper venue nevertheless defeated SCCS’s ability to invoke
the jurisdiction of the court over that particular case. Accordingly, the appellate
court reversed the Summit County Juvenile Court’s decision based upon L.R.’s
first assignment of error.     The appellate court held that L.R.’s remaining
assignments of error were moot and declined to address them.
       {¶ 12} We accepted SCCS’s discretionary appeal, which asked us to
address whether proper venue for a dependency complaint can be based upon the
location of prior acts involving the allegedly dependent child’s siblings and
whether a juvenile court is required to dismiss a dependency complaint on
jurisdictional grounds because of improper venue. See 139 Ohio St. 3d 1403,
2014-Ohio-2245, 9 N.E.3d 1062.
                                     ANALYSIS
       {¶ 13} The second issue—whether a juvenile court must dismiss a
dependency complaint due to improper venue—is dispositive of this case.
Assuming arguendo that the Summit County Juvenile Court was an improper
venue for filing the complaint in this case, we hold that dismissal of the complaint
was not required. Therefore, we do not reach the issue of whether venue was
proper in this case.
       {¶ 14} Ohio’s juvenile courts are statutory courts, created by the General
Assembly. R.C. Chapter 2151; State v. Wilson, 73 Ohio St. 3d 40, 43, 652 N.E.2d
196 (1995). As a statutory court, the juvenile court has limited jurisdiction, and it




                                         4
                                January Term, 2015




can exercise only the authority conferred upon it by the General Assembly. See
State ex rel. Ramey v. Davis, 119 Ohio St. 596, 165 N.E. 298 (1929), paragraph
four of the syllabus.
       {¶ 15} Ohio’s Juvenile Rules, created by this court pursuant to Section 5,
Article IV of the Ohio Constitution, were fashioned to ensure a uniform procedure
for juvenile courts. Linger v. Weiss, 57 Ohio St. 2d 97, 100, 386 N.E.2d 1354
(1979). It is well understood that the substantive and procedural rules that are
applicable in the unique context of juvenile court proceedings are quite different
from those applicable during criminal or civil proceedings in courts of general
jurisdiction. See In re C.S., 115 Ohio St. 3d 267, 2007-Ohio-4919, 874 N.E.2d
1177, ¶ 65-67; In re T.R., 52 Ohio St. 3d 6, 15, 556 N.E.2d 439 (1990). But it
does not follow that the limited subject-matter jurisdiction and unique nature of
juvenile courts, in and of themselves, transform the Juvenile Rules and statutory
directives into jurisdictional requirements.
       {¶ 16} It is undisputed that all Ohio juvenile courts have subject-matter
jurisdiction over dependency cases. R.C. 2151.23(A)(1) provides that a juvenile
court has “exclusive original jurisdiction * * * [c]oncerning any child who on or
about the date specified in the complaint * * * is alleged * * * to be a * * *
dependent child.” It is not possible for this statutory grant of jurisdiction to be
limited by the Juvenile Rules. Linger at 100, quoting Juv.R. 44 (“ ‘[t]hese rules
shall not be construed to extend or limit the jurisdiction of the juvenile court’ ”).
Moreover, jurisdiction and venue are distinct legal concepts. In re A.G., 139 Ohio
St.3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 53, citing Morrison v. Steiner, 32
Ohio St. 2d 86, 290 N.E.2d 841 (1972), paragraph one of the syllabus. Venue is a
“procedural matter,” and it refers not to the power to hear a case but to the
geographic location where a given case should be heard. Morrison at 87-88.
       {¶ 17} Although, as a general matter, the nature of the juvenile courts does
not transform venue into a jurisdictional prerequisite, it is still possible for the




                                          5
                             SUPREME COURT OF OHIO




General Assembly to restrict any court’s jurisdiction over a particular case based
on a procedural requirement such as venue. See, e.g., Shinkle v. Ashtabula Cty.
Bd. of Revision, 135 Ohio St. 3d 227, 2013-Ohio-397, 985 N.E.2d 1243, ¶ 19
(discussing the ways in which mandatory statutory requirements may require
compliance in order to invoke the jurisdiction of a court). This court is not wont
to construe procedural provisions as jurisdictional barriers unless they are “clearly
statutorily or constitutionally mandated.” Nucorp, Inc. v. Montgomery Cty. Bd. of
Revision, 64 Ohio St. 2d 20, 22, 412 N.E.2d 947 (1980). Instead, if a procedural
provision is more reasonably construed as directory rather than mandatory, a
failure to comply with the provision will not preclude a court’s jurisdiction over
the case.   In re Davis, 84 Ohio St. 3d 520, 523, 705 N.E.2d 1219 (1999).
Consequently, we must determine whether the venue provisions contained in R.C.
2151.27 were put in place by the General Assembly as requirements that must be
met in order to invoke the jurisdiction of a juvenile court.
       {¶ 18} The pertinent portion of R.C. 2151.27 provides:


       [A]ny person having knowledge of a child who appears to * * * be
       an unruly, abused, neglected, or dependent child may file a sworn
       complaint with respect to that child in the juvenile court of the
       county in which the child has a residence or legal settlement or in
       which the violation, unruliness, abuse, neglect, or dependency
       allegedly occurred. * * * The sworn complaint may be upon
       information and belief, and, in addition to the allegation that the
       child * * * is an unruly, abused, neglected, or dependent child, the
       complaint shall allege the particular facts upon which the
       allegation that the child * * * is an unruly, abused, neglected, or
       dependent child is based.




                                          6
                                January Term, 2015




R.C. 2151.27(A)(1).
       {¶ 19} To determine the import of R.C. 2151.27, we must consider the
statute in context. See In re C.T., 119 Ohio St. 3d 494, 2008-Ohio-4570, 895
N.E.2d 527, ¶ 12. The body of laws governing the same subject must be read in
pari materia. In re C.W., 104 Ohio St. 3d 163, 2004-Ohio-6411, 818 N.E.2d 1176,
¶ 7. We therefore turn to the statutory scheme governing juvenile courts to decide
the question before us.
       {¶ 20} The General Assembly has made clear that the central purpose of
the juvenile court system is “[t]o provide for the care, protection, and mental and
physical development of children.” R.C. 2151.01(A); see also Children’s Home
of Marion Cty. v. Fetter, 90 Ohio St. 110, 127, 106 N.E. 761 (1914) (recognizing
over a century ago that the legislature established the juvenile courts “in order to
protect children”); In re T.R., 52 Ohio St. 3d at 15, 556 N.E.2d 439 (“The mission
of the juvenile court is to act as an insurer of the welfare of children and a
provider of social and rehabilitative services”).
       {¶ 21} The General Assembly has also made clear that the laws governing
the administration of the juvenile courts must be “liberally interpreted and
construed” to effectuate the above purposes. R.C. 2151.01. In application, the
goals of protecting and caring for children, in conjunction with the requirement of
statutory flexibility in promoting those goals, result in proceedings that are less
formal and less adversarial than in courts of general jurisdiction. See In re T.R. at
15. Not surprisingly then, juvenile courts must prioritize substance over form.
       {¶ 22} R.C. 2151.27(A)(1) provides that any person may file a complaint
alleging that a child is dependent “in the juvenile court of the county in which the
child has a residence or legal settlement or in which the * * * dependency
allegedly occurred.”      (Emphasis added.)    See also Juv.R. 10(A).      But R.C.
2151.27 and Juv. R. 10(A) do not contain any language suggesting that a court
must dismiss a dependency complaint filed in a county that does not meet either




                                          7
                              SUPREME COURT OF OHIO




of these two criteria. Even R.C. 2151.27(D), a catchall provision providing that
complaints for any other matter not addressed in the statute and over which the
court has jurisdiction “shall be filed in the county in which the child who is the
subject of the complaint is found or was last known to be found,” does not
expressly require dismissal of a complaint filed in some other venue. (Emphasis
added.)
          {¶ 23} The only place the prospect of dismissing a complaint explicitly
appears in R.C. 2151.27 is in subsection (F), which governs consideration of a
complaint alleging that a child is an unruly child. R.C. 2151.27(F). Even there,
the statute provides only that “the court may dismiss the complaint” if the child
completes a diversion program. (Emphasis added.) Id. Given that dismissal is
expressly contemplated elsewhere in R.C. 2151.27, the failure to couch the venue
provisions of subsection (A)(1) in mandatory terms or to mention dismissal in that
subsection strongly indicates that venue is not a jurisdictional requirement in the
context of a dependency complaint.
          {¶ 24} Venue defects in juvenile court proceedings are generally corrected
using Juv.R. 11, which governs the transfer of cases to another county. See, e.g.,
In re W.W., 190 Ohio App. 3d 653, 2010-Ohio-5305, 943 N.E.2d 1055, ¶ 21 (11th
Dist.).    Juv.R. 11 addresses two scenarios.        First, when a juvenile court
proceeding is commenced in a county outside a child’s county of residence, the
juvenile court may transfer the proceeding to the child’s county of residence
“upon the filing of the complaint or after the adjudicatory or dispositional hearing
for such further proceeding as required.” Juv.R. 11(A). Second, when a juvenile
court proceeding is commenced in a county outside a child’s county of residence
and “other proceedings involving the child are pending in the juvenile court of the
county of the child’s residence,” the juvenile court must transfer the proceedings.
Juv.R. 11(B).




                                          8
                              January Term, 2015




       {¶ 25} Notably, dismissal is not provided as an option under any scenario
within Juv.R. 11. A number of lower courts have acknowledged this important
and apparently intentional omission from Juv.R. 11. See Witt v. Walker, 2d Dist.
Clark No. 2012-CA-58, 2013-Ohio-714, ¶ 38, citing In re W.W. at ¶ 21. Instead,
the decision to transfer venue is generally within the juvenile court’s broad
discretion. In re S.M., 4th Dist. Lawrence No. 09CA5, 2009-Ohio-3118, ¶ 25; In
re McLean, 11th Dist. Trumbull No. 2005-T-0018, 2005-Ohio-2576, ¶ 25; In re
Meyer, 98 Ohio App. 3d 189, 192-193, 648 N.E.2d 52 (3rd Dist.1994); Ackerman
v. Lucas Cty. Children Services Bd., 49 Ohio App. 3d 14, 15, 550 N.E.2d 549 (6th
Dist.1989).
       {¶ 26} It is clear from the foregoing statutes and rules governing the
administration of Ohio’s juvenile courts that the venue provisions included in
R.C. 2151.27 and reflected in Juv.R. 10 are directory rather than mandatory. See
In re Davis, 84 Ohio St. 3d at 523, 705 N.E.2d 1219. Thus, the failure to satisfy
the venue provisions of R.C. 2151.27(A)(1) in a dependency complaint would not
remove a juvenile court’s jurisdiction over the case, and dismissal would not be
proper on those grounds.
       {¶ 27} Our conclusion is consistent with the general practice of ensuring
wide discretion for juvenile courts. See In re T.W., 2012-Ohio-2843, 972 N.E.2d
1136, ¶ 12 (3d Dist.) (“Whether a proceeding should be dismissed or reach the
merits is within the sound discretion of the trial judge”). Requiring juvenile
courts to dismiss complaints filed in an improper venue is inconsistent with the
latitude typically granted to those courts and with the General Assembly’s
intention in creating juvenile courts. See R.C. 2151.01(A); Children’s Home of
Marion Cty., 90 Ohio St. at 127, 106 N.E. 761.
       {¶ 28} Moreover, strong public-policy reasons support our holding. If we
were to hold that dismissal is required for venue defects in a dependency
complaint, we might foster attempts by some parents to avoid oversight by




                                       9
                             SUPREME COURT OF OHIO




deliberately moving their abused, neglected, or dependent children from one
county to another in order to avoid adjudication, and we would ignore the reality
that families often have to move from one county to another to secure housing or
employment, or for other legitimate reasons. Failure to recognize and allow for
the sometimes transient patterns of people involved with our state’s children
services bureaus cannot be the result the General Assembly intended for R.C.
2151.27(A)(1), as it would directly undermine the juvenile court system’s ability
to protect children.
       {¶ 29} In the context of R.C. Chapter 2151 as a whole, as well as the
purposes behind the creation of the juvenile court system, we conclude that the
venue directives contained in R.C. 2151.27(A)(1) are not jurisdictional
requirements and that it is within a juvenile court’s sound discretion to remedy an
alleged venue defect by transferring a case to a proper venue.
       {¶ 30} In this case, L.R. moved to dismiss SCCS’s dependency complaint
regarding Z.R. solely on the grounds that the complaint failed to invoke the
jurisdiction of the Summit County Juvenile Court. The motion to dismiss, which
was combined with a motion to transfer the cases of Z.R.’s siblings to the
Cuyahoga County Juvenile Court, in no way asserted that the transfer of Z.R.’s
case to Cuyahoga County would constitute an abuse of discretion. Irrespective of
the allegedly improper venue, the Summit County Juvenile Court did not err when
it denied L.R.’s motion to dismiss SCCS’s dependency complaint for lack of
jurisdiction and instead determined that the appropriate measure would be to
transfer Z.R.’s case to a proper venue.
                                   CONCLUSION
       {¶ 31} For the foregoing reasons, we reverse the decision of the Ninth
District Court of Appeals and remand the cause to the appellate court to address
L.R.’s five remaining assignments of error.




                                          10
                              January Term, 2015




                                                             Judgment reversed
                                                            and cause remanded.
       PFEIFER, O’DONNELL, LANZINGER, FRENCH, and O’NEILL, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                           _____________________
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Heaven
DiMartino, Assistant Prosecuting Attorney, for appellant.
       Denise E. Ferguson, for appellee.
                           _____________________




                                       11